Citation Nr: 0312452	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  00-03 459	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York




THE ISSUE

Entitlement to service connection for a left knee disorder.




ATTORNEY FOR THE BOARD

Phillip L. Krejci






INTRODUCTION

The veteran had active service from July 1983 to May 1987.

This case came to the Board of Veterans' Appeals (Board) from 
a January 2000 decision by the Buffalo, New York, Regional 
Office (RO).


FINDINGS OF FACT

In May 2003, the Board received word from the RO that the 
veteran died on December [redacted] 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veteran's claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this decision, the Board intimates no opinion as 
to the merits of the appeal or to any derivative claim 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(2002).


ORDER

The appeal is dismissed.



____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



